Arnold, J.,
delivered the opinion of the court.
An insurance company may be garnished as the debtor of a person whom it has insured, after loss has occurred under a policy which it has issued to such person, whether the claim for such loss has been adjusted or not. Drake on Attachment, 5th ed., § 549, and authorities there cited.
The proof on the trial of the issue raised by controverting appellant’s answer • showed,- prima fade, at least, liability on the part of appellant to Black & Sudduth. If appellant had any defense against the claim of Black & Sudduth it should have been made on that issue; but none was attempted' to be made on that issue, and no valid reason is shown why it was not done.

Affirmed.